DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al (US 2012/0068051).
As to claim 1, Ahn et al disclose (fig. 3) an apparatus (200) comprising: a plurality of photodiodes (photodiodes 210), each photodiode (210) being configured to convert (convert) a component of incident light (incident light) of a wavelength range to charge (electrical signals, electric charges), (paragraphs [0055], [0072]-[0073]); one or more charge sensing units (230), (paragraph [0074]); one or more analog-to-digital converters (ADCs) (123), (paragraph [0068]); a memory (127), (paragraphs [0068], [0166]); and a controller (120) configured to: enable each of the photodiode (210) to generate charge (electrical signals, electric charges) in response to a different component of the incident light (incident light), (paragraphs [0063]-[0065]); transfer the charge (electrical signals, electric charges) from the plurality of photodiodes (210) to the one or more charge sensing units (230) to convert (convert) to voltages (electrical signals), (paragraph [0073]); receive a selection of one or more quantization processes (120, 123) of a plurality of quantization processes (120, 110, 123) corresponding to a plurality of intensity 
As to claim 2, Ahn et al disclose (fig. 3) the apparatus (200) wherein the each photodiode (210) is configured to, within an integration period (first operation mode), accumulate (accumulated, collected) at least a part of the charge (electric charges, electric signals) as residual charge (overflowed electric charges) until the each photodiode (210) saturates (saturates), (Abstract, paragraph [0073]) and to (220) transfer the remaining charge (electric charges, electric signals) as overflow charge (overflowed charges) to the one or more charge sensing unit (230) after the photodiode (210) saturates (saturates); wherein the one or more charge sensing unit (230) comprises a charge storage device (capacitor not illustrated), (paragraphs [0073]-[0075]) having a configurable capacitance (charge storage capacity), (paragraphs [0098]); wherein (fig. 2) the plurality of quantization operations (120, 123, 110) comprise: a first quantization operation (123) to generate a first digital value (digital signals) representing a quantity of the overflow charge (overflowed electric charges) received by the charge storage device (230) configured at (fig. 7) a maximum capacitance (VFDMAX), (paragraph [0098]) the first quantization operating (120, 123, 110) being associated with a first intensity range (illuminance of incident light); and a second quantization operation (120, 123, 110) to, after the residual 
As to claim 3, Ahn et al disclose (fig. 3) the apparatus (200) wherein the plurality of quantization operations (120, 123, 110) comprises a third quantization operation (120, 123, 110) to generate a third digital value (digital signal) representing a time-of-saturation of the charge storage device (230) caused by the overflow charge (overflowed electric charge), (paragraphs [0068], [0074], [0080]-[0081]).
As to claim 4, Ahn et al disclose (fig. 3) the apparatus (200) further comprising a light receiving surface (surface of photoelectric conversion elements 210) through which the plurality of the photodiodes (photodiodes 210) receives the incident light (incident light), (paragraph [0055], [0073]; wherein the plurality of photodiodes (210) forms a stack structure with respect to the light receiving surface (surface of photoelectric conversion elements 210) such that the each photodiode (210) is separated from the light receiving surface (surface of light receiving surface of photoelectric conversion elements 210) by a different distance; and wherein the component converted (converted) by the each photodiode (210) is based on the respective distance between the each photodiode (210) and the light receiving surface (surface of photoelectric conversion elements 210), (paragraphs [0055], [0073]).
As to claim 5, Ahn et al disclose (fig. 3) the apparatus (200) further comprising: a light receiving surface (surface of photoelectric conversion element 210); and a filter array (color filter), (paragraph [0064]) on a first side of the light receiving surface (surface of photoelectric conversion element 210), the filter array (color filter) having filter elements (color filter regions) positioned at a plurality of locations on the first side of the light receiving surface (surface of photoelectric conversion element 210) to set a component of the incident light (incident light) that enters the light receiving surface (surface of photoelectric 210) at the respective location, wherein the plurality of photodiodes (210 photodiodes) correspond to a plurality of sub-pixels (pixels) and are positioned at the plurality of locations on a second side of the light receiving surface (surface of photoelectric 210) to receive the respective components of the incident light (incident light), (paragraphs [0055], [0073]-[0074]).
As to claim 8, Ahn et al disclose (fig. 3) the apparatus (200) wherein the one or more sensing unit (230) comprises a single charge sensing unit (230), (paragraph [0073]; wherein the one or more ADCs (123) comprises a single ADC (123), (paragraph [0068]) coupled with an output of the single charge sensing unit (230), (paragraph [0073]); wherein the apparatus (200) further comprises a plurality of switches (220, 250, 260), each switch (220, 250, 260) coupled between a photodiode (210) of the plurality of photodiodes (210) and an input of the single charge sensing unit (230), (paragraphs [0074]-[0075]); wherein the controller (212) is configured to: control the plurality of switches (220, 250, 260) to transfer the charge (electric charges, electrical signals) generated by the each photodiode (210) to the single charge sensing unit (230) to convert (convert) to voltages (electric charges, electrical signals); and control the single ADC (123) to quantize the voltages (electric charges, electrical signals) generated by the single charge sensing unit (230), (paragraphs [0074]-[0075]).
As to claim 9, Ahn et al disclose (fig. 3) the apparatus (200) wherein the controller (212) is configured to: control a first switch (220) of the plurality of switches (220, 250, 260) to transfer (transfer) a first overflow charge (overflowed electric charges) from a first photodiode (210) of the plurality of photodiodes (210) to the single charge sensing unit (230) to convert (convert) to a first voltage (electric signals, electric charges); based on the selection, (paragraphs [0073]-[0075]), control the single ADC (123) to perform at least one of the first or third quantization operations of the first voltage (electric signals) to generate a first digital value (digital signal), (paragraph [0068]); control the first switch (220) to transfer (transfer) a first residual charge (overflowed electric charges) from the first photodiode (210) to the single charge sensing unit (230) to convert (convert) to a second voltage (electric charges, electric signals), (paragraphs [0073]-[0075]); based on the selection, control the single ADC (123) to perform the second quantization operation of the second voltage (electrical signals) to generate a second digital value (digital signal), (paragraph [0068]); control a second switch () of the plurality of switches (220, 250, 260) to transfer (transfer) a second residual charge (overflowed electric charges, overflowed electrical signals) from a second photodiode (210) of the plurality of photodiodes (210) to the single charge sensing unit (230) to convert (convert) to a third voltage (electric charges, electrical voltages); based on the selection, (paragraphs [0073]-[0075]), control the single ADC (123) to perform the second quantization operation of the third voltage (electrical voltages, analog signal) to generate a third digital value (digital signal), (paragraph [0068]); and output, from the memory (127), generate the pixel value (image data) based on one of first digital value (digital signal) and the second digital value (digital signal), (paragraph [0068]).
As to claim 10, Ahn et al disclose (fig. 3) the apparatus (200) wherein each of the photodiodes (210) has a different full well capacity for storing (storage capacity) the residual 
As to claim 11,  Ahn et al disclose (fig. 3) the apparatus (200) wherein the controller (212) is configured to: within a first time period: control the plurality of switches (220, 250, 260) to transfer overflow charge (overflowed charges) from each photodiode (210) of the plurality of photodiodes (210) to the single charge sensing unit (230) at different times to generate first voltages (electrical signal) each corresponding the respective overflow charge (overflowed charges) from the each photodiode (210), (paragraphs [0073]-[0075]); and based on the 
As to claim 12, Ahn et al disclose (fig. 3) the apparatus (200) wherein the one or more sensing unit (230) comprises a plurality of charge sensing units (230) corresponding to the plurality of photodiodes (210); and wherein the apparatus (200) further comprises a plurality of switches (220, 250, 260) each coupled between each charge sensing unit (230) of the plurality of charge sensing units (230) and a corresponding photodiode (210) of the plurality of photodiodes (210), (paragraphs [0073]-[0075]).
As to claim 13, Ahn et al disclose (fig. 3) the apparatus (200) wherein the controller (212) is configured to: enable a first photodiode (210) of the plurality of the photodiodes (210) to transfer a first charge (electric charge) to a first charge sensing unit (230) of the plurality of charge sensing units (230) to generate a first voltage (electrical signal); enable a second photodiode (210) of the plurality of the photodiodes (210) to transfer a second charge (electric charges) to a second charge sensing unit (230) of the plurality of charge sensing units (230) 
As to claim 14, Ahn et al disclose (fig. 3) the apparatus (200) wherein the controller (120) is configured to: within a first time period (first operation mode): enable a first photodiode (210) of the plurality of the photodiodes (210) to generate a first charge (electric charge) in response to the incident light (incident light); enable the first photodiode (210) to transfer a first overflow charge (overflowed electric charges) of the first charge (electric charges) to a first charge sensing unit (230) of the plurality of charge sensing units (230) to generate a first voltage (voltage); and based on the selection, (paragraphs [0073]-[0074]), control the one or more ADCs (123) to perform the third quantization operation of the first voltage (electric signals) to generate a first digital value (digital signal) representing a first time-to-saturation; within a second time period: enable a second photodiode (210) of the plurality of the photodiodes (210) to generate a second charge (electric charges) in response to the incident light (incident light); enable the second photodiode (210) to transfer a second overflow charge (overflowed electric charges) of the second charge (electric charges) to a second charge sensing unit (230) of the plurality of charge sensing units (230) to generate a second voltage (electrical signal); and based on the selection, control the one or more ADCs (123) to perform the third quantization operation of the second voltage (electrical signals) to generate a second digital value (digital signal) representing 
As to claim 15, Ahn et al disclose the apparatus (200) wherein the plurality of charge sensing units (230) comprises a first charge sensing unit (230), a second charge sensing unit (230), a third charge sensing unit (230), and a fourth charge sensing unit (230); wherein the one or more ADCs (123), (paragraph [0068]) comprise a first ADC (123) and a second ADC (123); and wherein the controller (120) is configured to: control the first ADC (123) to quantize a first voltage (electrical signals) from the first charge sensing unit (230) and a second voltage (electrical signals) from the second charge sensing unit (230); and control the second ADC (123) to quantize a third voltage (electrical signals) from the third charge sensing unit (230) and a third voltage (electric signal) from the second charge sensing unit (230), (paragraphs [0074]-[0075]).
As to claim 16, Ahn et al disclose (fig. 3) the apparatus (200) wherein the controller (212) is configured to store (store) each of the digital values (digital signal) in the memory (127), (paragraph [0068]).
As to claim 17, Ahn et al disclose (fig. 3) the apparatus (200) wherein the controller (212) is configured to: control the one or more ADC (123) to generate a first digital value (digital signal) based on quantizing a first voltage (electrical signals) corresponding to charge (electrical charges) generated by a first photodiode (210) of the plurality of photodiodes (210), (paragraphs [0068], [0073]-[0074]); store the first digital value (digital signal) in the memory (127); read the first digital value (digital signal) to compute the pixel value (image data); control the one or more ADC (123) to generate a second digital value (pixel signal) based on quantizing a second voltage  (electrical signal) corresponding to charge (electric charges) generated by a second photodiode (210) of the plurality of photodiodes (210); overwrite the first digital value (digital signal) with a 
As to claim 18, Ahn et al disclose (fig. 2) a method comprising: enabling each photodiode (210) of a plurality of photodiodes (210) of a pixel cell (pixel) to generate charge (electric charges) in response to a different component of incident light (illuminance of incident light) received by the pixel cell (pixel), (paragraphs [0073]-[0074]); (220) transferring the charge (electric charge) from the plurality of photodiodes (210) to the one or more charge sensing units (230) to convert (convert) to voltages (electric charges); receiving, for each photodiode (210) of the plurality of photodiodes (210), (paragraph [0075]), a selection of one or more quantization processes (120, 123, 110) of a plurality of quantization processes (120, 123, 110) corresponding to a plurality of intensity ranges (illuminance of incident light); based on the selection, controlling the one or more ADCs (123) to perform the selected one or more quantization processes to quantize the voltages (electrical  signals) from the one or more charge sensing units (230) to digital values (digital signal) representing components of a pixel (pixel) of different wavelength ranges; (127) storing (storing) at least some of the digital values (pixel signal) in a memory (127); and generating a pixel value (image data) based on the at least some of the digital values (pixel signal) stored in the memory (127), (paragraphs [0065], [0068]).
As to claim 19, Ahn et al disclose (fig. 3) the method wherein plurality of quantization processes (120, 123, 110) comprises a first quantization process (120, 110, 123) to measure a quantity of residual charge (overflowed electric charges) accumulated (accumulated) at a first photodiode (210) of the plurality of photodiodes (210) before the first photodiode (210) saturates (saturates), a second quantization process (120, 123, 110) to measure a quantity of overflow charge (overflowed electric charges) transferred (transferred) by the first 
As to claim 20, Ahn et al disclose (fig. 3) the method wherein the one or more charge sensing units (238) comprises a single charge sensing unit (238) shared by the plurality of photodiodes (210), (paragraphs [0055], [0073]-[0074]).
Claim Rejections - 35 USC § 103
22. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23. 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2012/0068051) in view of Hynecek (US 2017/0272667).
24. 	As to claim 6, Ahn et al disclose (fig. 3) the apparatus (200) a plurality of filter arrays (color filter) including the filter array (color filter) and configured to project the incident light (incident light) received from one spot of a scene towards the plurality of locations on the first side of the light receiving surface (surface of photoelectric 210), (paragraph [0073]). Ahn et al fail to further disclose a microlens. Hynecek further disclose (fig. 1) a microlens (28), (paragraph [0012]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ahn et al to further disclose a microlens as taught by Hynecek in order to focus the high illuminance incident light on the object to acquire detail images. 

Conclusion
26. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DON J WILLIAMS/Examiner, Art Unit 2878    




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878